PER CURIAM.
Coram Nobis. The petitioner James Hugh Irvine, an inmate of the state prison having filed with the clerk of this court a petition representing that while an Indian ward of the United States government he was convicted in the district court of Lake county of having committed the crime of burglary alleged to have been committed in Indian country and challenging the jurisdiction of the said state district court in seeking release on jurisdictional grounds. It would appear that relator’s petition should have been filed in the office of the clerk of the district court of Lake county at Poison, Montana and by him called to the attention of the presiding judge thereof.
Now Therefore It Is Ordered that the petitioner Irvine and the Attorney General be informed by letter of such transfer. See State v. Hales, 124 Mont. 614, 230 Pac. (2d) 960; State v. Pepion (Tatsey), 125 Mont. 13, 230 Pac. (2d) 961.
It is so ordered.